UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6289



WILBUR E. COOK,

                                            Plaintiff - Appellant,

          versus


JAMES GILMORE, Governor; RONALD ANGELONE, Di-
rector, Virginia Department of Corrections;
EDDIE LEE PEARSON, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-99-2123)


Submitted:   May 11, 2000                   Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilbur E. Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilbur E. Cook appeals the district court’s order denying his

motion to compel in his 42 U.S.C. § 1983 (West Supp. 1999) action.

We dismiss the appeal for lack of jurisdiction because the order is

not appealable.   This court may exercise jurisdiction only over

final orders, see 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders.   See 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).   The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2